Citation Nr: 0322039	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected low back strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to the service-connected low 
back strain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO. 

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2003.


REMAND

The veteran contends that he has a leg disability that is 
related to his service-connected low back disability.  The 
veteran also contends that he is entitled to a higher rating 
for his service-connected low back disability.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the case at hand, the Board notes that the veteran has not 
been informed of the VCAA and its implementing regulations.  
Furthermore, there is nothing in the record that satisfies 
the notification requirements of the VCAA, and action by the 
RO is needed to satisfy those requirements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).

As regards the veteran's claim for an increased rating for 
service-connected low back strain, the Board notes that the 
veteran has also been diagnosed with intervertebral disc 
syndrome, however, it is unclear as to when this disability 
developed, and whether or not it is part and parcel of the 
service-connected low back disability.  Therefore, the Board 
finds that the veteran should be afforded a new VA 
examination to determine all residual disability associated 
with his service-connected low back disability.

In the event it is found that the veteran's service-connected 
low back disability includes disc involvement, consideration 
of Diagnostic Code 5293, intervertebral disc syndrome, would 
be warranted.  In this regard, the Board notes that the 
regulations pertaining to Diagnostic Code 5293 were recently 
revised, effective September 23, 2002.  The revised 
diagnostic code now provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Both the former and the revised version of this 
diagnostic code should be considered as potentially 
applicable by the RO.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Furthermore, the Board notes that the issue of an 
extraschedular rating has been raised by the veteran.  While 
the RO has considered this issue previously, it should again 
be addressed following the receipt of additional evidence.

As regards the veteran's claim for service connection for leg 
disability, a March 1999 VA examination report notes 
diagnoses of sciatica and leg pain, however, the examiner did 
not provide a medical opinion as to the existence of a nexus, 
if any, between the currently-diagnosed leg disability and 
the veteran's service-connected low back strain or his disc 
disease.  Under the VCAA, a VA examination is necessary when 
there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  For this reason, additional 
VA examination is necessary.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions: 

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claims for an increased rating for low 
back strain and service connection for 
leg disability, any evidence and 
information that he should provide, and 
the assistance that the RO will provide 
in obtaining evidence and information on 
his behalf.  He should also be informed 
that any evidence and information 
provided in response to the letter must 
be received within one year of the date 
of the RO's letter.

2.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include the examination 
ordered below.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
service-connected low back disability and 
the etiology of any currently present leg 
disability  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests, 
including x-ray and range of motion 
studies, should be accomplished, and all 
clinical findings should be reported in 
detail.

a.  The examiner should identify all 
current manifestations of the service-
connected low back disability, both 
orthopedic and neurologic, and the 
resulting functional impairment.  
Specifically, the examiner should provide 
an opinion as to whether the veteran's 
service-connected low back disability is 
manifested by intervertebral disc 
symptoms, or whether the veteran's 
currently diagnosed disc disease is 
separate and distinct from the service-
connected lumbosacral strain.  The 
rationale for all opinions expressed must 
be provided.

In addition to describing the current 
manifestations of the service-connected 
low back disability, the examiner should 
also express an opinion concerning the 
effect of the disability on the veteran's 
ability to obtain and retain 
substantially gainful employment, 
including employment in a sedentary 
occupation.  The rationale for all 
opinions expressed must be provided.

b.  Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
also answer the following questions:

1.  Is it as least as likely as not 
that any currently diagnosed leg 
disability is related to the 
veteran's service-connected low back 
strain?  

2.  Is it as least as likely as not 
that any currently diagnosed leg 
disability is related to any 
currently diagnosed disc disease?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for leg disability and 
entitlement to an increased rating for 
low back disability on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the question of 
whether the veteran's low back disability 
may be rated under Diagnostic Code 5293, 
intervertebral disc syndrome (considering 
both the former and current criteria for 
evaluating intervertebral disc syndrome).  
In addition, the RO's attention is 
directed to the issue of whether referral 
for consideration of an extraschedular 
rating for the veteran's low back 
disability is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran and his representative must be 
furnished a supplemental statement of the 
case, which includes citation to and 
discussion of all additional legal 
authority considered, to include pertinent 
regulations implementing the VCAA, and 
clear reasons and bases for its 
determinations.  The veteran and his 
representative should be afforded the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




